                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

JOSE A. RODRIGUEZ and KARINA
RODRIGUEZ,

       Plaintiffs,

v.                                                        Case No: 6:19-cv-1862-Orl-40GJK

GEICO GENERAL INSURANCE
COMPANY and GOVERNMENT
EMPLOYEES INSURANCE COMPANY,

       Defendants.


                                                  ORDER

       This case comes before the Court without a hearing on Plaintiffs’ Application for

Fees (Doc. 30). Defendants oppose the motion (Doc. 33).

       The Court previously granted Plaintiffs’ motion to compel the production of

documents and in that Order, awarded attorney’s fees and costs pursuant to FED. R. CIV.

P. 37(a)(5) (Doc. 22). Now, Plaintiffs seek a total of $2,750 in fees based upon five hours

of attorney time at the rate of $550 per hour1 (Doc. 31). Their application is supported by

their lawyer’s affidavit and itemization of the time claimed, and the affidavit of a

disinterested attorney who has been offered as an expert witness (Docs. 31-32).

       Defendants oppose the application and are asking the Court to reconsider its

award of fees (Doc. 33). They submit that, while admittedly not an excuse, they provided

substantial discovery to Plaintiffs before the Order compelling discovery was entered (Id.,

at 1). Defendant’s attorney explains that he thought once this production was made,



       1   Plaintiffs do not seek an award of costs.
Plaintiffs’ lawyer would withdraw the motion to compel or at the very least, inform the

Court that Defendants had produced documents to Plaintiffs (Id.).

       Defendants also argue that before the case was removed to this Court, three sets

of requests for production were served in the state court, and responses were provided

(Id., at 2). So, to quote Defendants’ lawyer “[c]learly a massive amount of effort was

undertaken and information provided before any Court Order.” (Id.). Defendants represent

that many of the responses they provided while the case was in state court are

responsive to the fourth request for production was made in this Court (Id.). Defendants

also served a supplemental response to Plaintiffs’ fourth request for production, albeit

after the Order compelling production was entered (Id., at 3). Unfortunately for

Defendants, they did not file a response to Plaintiffs’ motion to compel, which was

therefore, treated as unopposed (Doc. 22 at 2).

       Defendants never filed an actual motion for reconsideration and on that basis

alone, their request can be denied. If a motion had been filed, then the Federal Rules of

Civil Procedure do not expressly provide for the filing of a motion for reconsideration, but

it is generally understood that Rule 59(e) encompasses motions for reconsideration. 11

Charles Alan Wright et al., Federal Practice & Procedure § 2810.1 (3d ed. 2017); Van

Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991), cert. denied, 506 U.S. 828

(1992).

       “Reconsideration of a court's order is an extraordinary remedy and, thus, is a

power which should be used sparingly.” United States ex rel. Mastej v. Health Mgmt.

Assocs., Inc., 869 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012). “Appropriate circumstances

for reconsideration include situations in which the Court has obviously misapprehended a

party’s position, or the facts, or mistakenly has decided an issue not presented for



                                            -2-
determination.” United States v. Halifax Hosp. Med. Ctr., No. 6:09-cv-1002-Orl-31TBS,

2013 WL 6284765, at *1 (M.D. Fla. Dec. 4, 2013). Reconsideration is also warranted

based upon: “(1) an intervening change in controlling law; (2) the availability of new

evidence; and (3) the need to correct clear error or manifest injustice.” McGuire v. Ryland

Grp., Inc., 497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007).

       “A motion for reconsideration must demonstrate why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to induce the

court to reverse its prior decision.’” Fla. Coll. of Osteopathic Med., Inc. v. Dean Witter

Reynolds Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998) (quoting Cover v. Wal–Mart

Stores, Inc., 148 F.R.D. 294 (M.D. Fla.1993)). Parties cannot use a motion for

reconsideration to ask a district court to “‘relitigate old matters, raise arguments, or

present evidence that could have been raised prior to the entry of judgment.’” Wilchombe

v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc. v.

Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)).

       The party moving for reconsideration must present “facts or law of a strongly

convincing nature to induce the court to reverse its prior decision.” McGuire, 497 F. Supp.

2d at 1358 (internal quotations omitted). “This ordinarily requires a showing of clear and

obvious error where the interests of justice demand correction.” Id. (internal quotations

omitted). “A party who fails to present its strongest case in the first instance generally has

no right to raise new theories or arguments in a motion for reconsideration.” Id. (internal

quotations omitted). “To avoid repetitive arguments on issues already considered fully by

the court, rules governing reargument are narrowly construed and strictly applied.”

Capitol Body Shop, Inc. v. State Farm Mut. Auto. Ins. Co., No. 6:14-cv-6000-Orl-31TBS,




                                             -3-
Doc. 129 at 3 (M.D. Fla. May 12, 2016) (citing St. Paul Fire & Marine Ins. Co. v. Heath

Fielding Ins. Broking Ltd., 976 F. Supp. 198, 201-02 (S.D.N.Y. 1996)).

       Reconsideration is not warranted here. Defendants failed to present any argument,

let alone their strongest case in response to the motion to compel. They have not

demonstrated that the Court misapprehended their position (since they did not take a

position on the motion), nor have they shown that the Court misapprehended the facts or

law. No intervening change in controlling law or the availability of new evidence has been

asserted and the Court finds no clear error or manifest injustice. Accordingly, Defendants’

request for reconsideration is DENIED.

       The Court employs the lodestar approach as the first step in calculating a

reasonable fee for Plaintiffs’ attorney’s services. Hensley v. Eckerhart, 461 U.S. 424, 433

(1983); Norman v. Housing Auth. of the City of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988). “[T]he starting point in any determination for an objective estimate of the value

of a lawyer’s services is to multiply hours reasonably expended by a reasonable hourly

rate.” Norman, 836 F.2d at 1299; Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)

(per curiam). “[T]he fee applicant bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at

437.

       “[T]he lodestar as calculated in Hensley presumptively includes all of the twelve

factors derived from the ABA Code of Professional Responsibility DR 2—106 (1980) and

adopted in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974),

except on rare occasions the factor of results obtained and, perhaps, enhancement for

contingency.” Norman, 836 F.2d at 1299. The Johnson factors are: (1) the time and labor

required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the



                                              -4-
legal service properly; (4) the preclusion of other employment by the attorney due to

acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;

(7) time limitations imposed by the client or the circumstances; (8) the amount involved

and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10)

the “undesirability” of the case; (11) the nature and length of the professional relationship

with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19 (abrogated

on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)).

       Once the Court has determined the lodestar, it may adjust the amount upward or

downward based upon a number of factors including the results obtained. Norman, 836

F.2d at 1302. “Ultimately, the computation of a fee award is necessarily an exercise of

judgment, because ‘[t]here is no precise rule or formula for making these

determinations.’” Villano v. City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001)

(quoting Hensley, 461 U.S. at 436). The Court is “an expert on the question [of attorneys’

fees] and may consider its own knowledge and experience concerning reasonable and

proper fees and may form an independent judgment either with or without the aid of

witnesses as to value.” Norman, 836 F.2d at 1303 (quoting Campbell v. Green, 112 F.2d

143, 144 (5th Cir. 1940)).

       The time billed is viewed as “the most useful starting point for determining the

amount of a reasonable fee.” Hensley, 461 U.S. at 433. The attorney fee applicant should

present records detailing the amount of work performed. Once the prevailing party

produces adequate billing records, “[t]he fee opponent then ‘has the burden of pointing

out with specificity which hours should be deducted.’” Rynd v. Nationwide Mut. Fire Ins.

Co., No. 8:09-cv-1556-T-27TGW, 2012 U.S. Dist. LEXIS 37973, at *9 (M.D. Fla. Jan. 25,




                                            -5-
2012) (quoting Centex-Rooney Constr. Co., v. Martin Cty., 725 So. 2d 1255, 1259 (Fla.

Dist. Ct. App. 1999).

       Defendants do not dispute the attorney time claimed, the lawyer’s hourly rate, or

the total amount sought. And, while $550 per hour is high, it is justified to some extent by

the low number of hours charged to perform the service. Accordingly, the Court finds, in

this circumstance, that the hourly rate and hours billed are reasonable. This results in a

lodestar of $2,750 which does not require adjustment up or down to arrive at a fair and

reasonable fee to Plaintiffs. Now, the motion is GRANTED, and Plaintiffs are awarded

$2,750 for which Defendants are liable jointly and severally.

       DONE and ORDERED in Orlando, Florida on March 25, 2020.




Copies furnished to Counsel of Record




                                            -6-
